


Exhibit 10.30

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into on
December 14, 2006 (the "Effective Date"), by and between Houston-Stafford
Electrical Contractors, LP (the "Company") or such successor entities, a Texas
Limited Partnership and a wholly owned subsidiary of Integrated Electrical
Services, Inc. ("IES") and Richard A. Nix (the "Executive").

        WHEREAS, the Company desires to employ Executive as President of the
Company from and after the Effective Date until such date as his employment
shall end pursuant to the terms and conditions contained herein;

        WHEREAS, Executive desires to be employed by the Company in such
position and for such period pursuant to the terms and conditions contained
herein;

        NOW, THEREFORE, for and in consideration of the mutual promises,
covenants, and undertakings contained in this Agreement, and intending to be
legally bound, the Company and Executive agree as follows:

        1.     At-Will Employment.

        Executive and the Company agree that Executive's employment with the
Company constitutes "at-will" employment. Executive and the Company acknowledge
that this employment relationship may be terminated at any time, upon written
notice to the other party for any reason, at the option either of the Company or
Executive. However, as described in this Agreement, Executive may be entitled to
certain severance benefits depending upon the circumstances of Executive's
termination of employment. The period Executive is employed by the Company under
this Agreement is referred to herein as the "Employment Term".

        2.     Position.

        During the Employment Term, Executive shall serve as the Company's
President. In such position, Executive shall have such duties and authority as
shall be determined from time to time by the Board of Directors of the Company
(the "Board").

        During the Employment Term, Executive will devote Executive's full
business time and best efforts to the performance of Executive's duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, subject to the prior approval of the Board, from accepting
appointment to or continue to serve on any board of directors or trustees of any
business corporation or any charitable organization; provided further, that in
each case, and in the aggregate, that such activities do not conflict or
interfere with the performance of Executive's duties hereunder or conflict with
Section V herein.

        3.     Compensation.

        (a)   Base Salary.    During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of $350,000.00, payable in accordance
with the Company's payroll practices (the "Base Salary"). Executive shall be
entitled to such increases in Base Salary, if any, as may be determined from
time to time in the sole discretion of the Company.

        (b)   Bonus.    Executive shall continue eligibility to participate in
the Presidents Leadership Incentive ("PLT") Plan in accordance with the terms
and conditions set forth in the plan document except as provided in 3(b)(i),
3(b)(ii), and 3(b)(iii) below:

        (i)    During fiscal 2007, the Executive shall be guaranteed a quarterly
cash bonus ("Guarantee") of $87,500 payable on January 15, 2007, April 15, 2007,
July 15, 2007 and October 15, 2007 provided the Executive is actively employed
on the date of the payment.

--------------------------------------------------------------------------------



        (ii)   During fiscal 2008, the Executive shall be guaranteed a
semi-annual cash bonus ("Guarantee") of $87,500 payable in two equal
installments on April 15, 2008 and October 15, 2008 provided the Executive is
actively employed on the date of the payment.

        (iii)  During fiscal years 2007 and 2008 the Executive shall be eligible
to earn an annual incentive in accordance with the PLT Plan or such successor
plan as shall be formulated and approved by the Board of Directors. Payments
under 3(b)(i) and 3(b)(ii) shall be credited against any PLT incentive payable
to the Executive under the Plan, but not below $0. Any incentive amount payable
to the Executive in excess of the "Guarantee" shall be paid to the Executive at
the end of the fiscal year in accordance with bonus payments made to
participants pursuant to the PLT plan. Each fiscal year shall be treated
separately and payments received for a particular fiscal year shall not be
deducted from the amounts earned in the following fiscal year.

        (c)   Business Expenses.    During the Employment Term, reasonable
business expenses incurred by Executive in the performance of Executive's duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

        4.     Non-Competition Agreement.

        (a)   Executive recognizes that the Company's and IES' willingness to
enter into this Agreement, pay amounts set forth in Section 3 above, and provide
confidential business information is based in material part on Executive's
agreement to the provisions of this paragraph 4 and that Executive's breach of
the provisions of this paragraph 4 will materially damage the IES Companies.
Subject to the further provisions of this Agreement, Executive will not, during
the term of his employment with any IES Company, and for a period of twelve
(12) months immediately following the termination of such for any reason
whatsoever, except as may be set forth herein, directly or indirectly, for
himself or on behalf of or in conjunction with any other person, company,
partnership, corporation or business of whatever nature:

        (i)    engage, as an officer, director, shareholder, owner, partner,
joint venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, in any
electrical contracting or communications business in direct competition with the
Company within 100 miles of where the Company conducts business, including any
territory serviced by the Company during the term of Executive's employment (the
"Territory");

        (ii)   hire, employ (or offer to hire or employ) any IES Company
employee for the purpose or with the intent of enticing such employee away from
or out of the employ of the IES Company;

        (iii)  call upon any person or entity which is, at that time, or which
has been, within one (1) year prior to that time, a customer of an IES national
account or the Company within the Territory for the purpose of soliciting or
selling electrical or communications contracting products or services;

        (iv)  call upon any prospective acquisition candidate, on Executive's
own behalf or on behalf of any competitor, which candidate was, to Executive's
knowledge after due inquiry, either called upon by an IES Company or for which
an IES Company made an acquisition analysis, for the purpose of acquiring such
entity; or

        (v)   disclose customers, whether in existence or proposed, of an IES
Company to any person, firm, partnership, corporation or business for any reason
or purpose whatsoever except to the extent that the IES Company has in the past
disclosed such information to the public for valid business reasons.

        Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as an investment not more than five percent
(5%) of the capital stock of a competing

2

--------------------------------------------------------------------------------



business, whose stock is traded on a national securities exchange, the NASDAQ
Stock Market or on an over-the-counter or similar market, unless the Board of
Directors of the Company consents to such acquisition.

        (b)   Because of the difficulty of measuring economic losses to the
Company or any IES company as a result of a breach of the foregoing covenant,
and because of the immediate and irreparable damage that could be caused to the
IES Companies for which they would have no other adequate remedy, Executive
agrees that foregoing covenant may be enforced by the Company or IES, in the
event of breach by Executive, by injunctions and restraining orders. Executive
further agrees to waive any requirement for the securing or posting of any bond
in connection with such remedies.

        (c)   It is agreed by the parties that the foregoing covenants in this
paragraph 4 impose a reasonable restraint on Executive in light of the
activities and business of the IES Companies on the date of the execution of
this Agreement and the current plans of the IES Companies; but it is also the
intent of the Company and IES and Executive that such covenants be construed and
enforced in accordance with the changing activities, business and locations of
the IES Companies throughout the term of this covenant, whether before or after
the date of termination of the employment of Executive. For example, if, during
the term of this Agreement, the Company engages in new and different activities,
enters a new business or establishes new locations for its current activities or
business in addition to or other than the activities or business enumerated
under the Recitals above or the locations currently established therefore, then
Executive will be precluded from soliciting the customers or employees of such
new activities or business or from such new location and from directly competing
with such new business within 100 miles of its then-established operating
location(s) through the term of this covenant.

        (d)   It is further agreed by the parties hereto that, in the event that
Executive shall cease to be employed hereunder and shall enter into a business
or pursue other activities not in competition with the electrical contracting
activities of the IES Companies or similar activities or business in locations
the operation of which, under such circumstances, does not violate clause (a)(i)
of this paragraph 4, and in any event such new business, activities or location
are not in violation of this paragraph 4 or of Executive's obligations under
this paragraph 4, if any, Executive shall not be chargeable with a violation of
this paragraph 4 if the IES Companies shall thereafter enter the same, similar
or a competitive (i) business, (ii) course of activities or (iii) location, as
applicable.

        (e)   The covenants in this paragraph 4 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant. Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that the court deems reasonable, and the
Agreement shall thereby be reformed.

        (f)    The Company and IES and Executive hereby agree that this covenant
is a material and substantial part of this transaction.

        5.     Return of Company Property.    All records, designs, patents,
business plans, financial statements, manuals, memoranda, lists and other
property delivered to or compiled by Executive by or on behalf of the Company,
IES or any IES Companies or their representatives, vendors or customers which
pertain to the business of the Company or IES or any IES Companies shall be and
remain the property of the Company or IES or the IES Company, as the case may
be, and be subject at all times to their discretion and control. Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company or IES or the IES Company which is collected by Executive shall be
delivered promptly to the Company without request by it upon termination of
Executive's employment.

3

--------------------------------------------------------------------------------



        6.     Inventions.    Executive shall disclose promptly to the Company
(or to IES or his then-current IES Company employer if it is other than the
Company) any and all significant conceptions and ideas for inventions,
improvements and valuable discoveries, whether patentable or not, which are
conceived or made by Executive, solely or jointly with another, during the
period of employment or within one year thereafter, if conceived during
employment, and which are directly related to the business or activities of the
IES Companies and which Executive conceives as a result of his employment by the
IES Companies. Executive hereby assigns and agrees to assign all his interests
therein to the Company or its nominee. Whenever requested to do so by the
employing IES Company, Executive shall execute any and all applications,
assignments or other instruments that such IES Company shall deem necessary to
apply for and obtain Letters Patent of the United States or any foreign country
or to otherwise protect the IES Company's interest therein.

        7.     Trade Secrets.    Executive agrees that he will not, during or
after the term of this Agreement, disclose the specific terms of the Company's,
IES' or IES Companies' relationships or agreements with their respective
significant vendors or customers or any other significant and material trade
secret of the Company, IES or IES Companies, whether in existence or proposed,
to any person, firm, partnership, corporation or business for any reason or
purpose whatsoever.

        8.     Confidentiality.

        (a)   Executive acknowledges and agrees that all Confidential
Information (as defined below) of the Company or IES is confidential and a
valuable, special and unique asset of the Company and IES that gives a
competitive advantage over their actual and potential, current and future
competitors. Executive further acknowledges and agrees that Executive owes the
IES Companies a fiduciary duty to preserve and protect all Confidential
Information from unauthorized disclosure or unauthorized use, that certain
Confidential Information constitutes "trade secrets" under applicable laws and,
that unauthorized disclosure or unauthorized use of the IES Companies'
Confidential Information would irreparably injure the IES Companies.

        (b)   Both during the term of Executive's employment and after the
termination of Executive's employment for any reason (including wrongful
termination), Executive shall hold all Confidential Information in strict
confidence, and shall not use any Confidential Information except for the
benefit of the IES Companies, in accordance with the duties assigned to
Executive. Executive shall not, at any time (either during or after the term of
Executive's employment), disclose any Confidential Information to any person or
entity (except other employees of the IES Companies who have a need to know the
information in connection with the performance of their employment duties), or
copy, reproduce, modify, decompile or reverse engineer any Confidential
Information, or remove any Confidential Information from the IES Companies'
premises, without the prior written consent of the President of the employing
IES Company, or permit any other person to do so. Executive shall take
reasonable precautions to protect the physical security of all documents and
other material containing Confidential Information (regardless of the medium on
which the Confidential Information is stored). This Agreement applies to all
Confidential Information, whether now known or later to become known to
Executive.

        (c)   Upon the termination of Executive's employment with the Company
for any reason, and upon request of the Company at any other time, Executive
shall promptly surrender and deliver to the Company all documents and other
written material of any nature containing or pertaining to any Confidential
Information and shall not retain any such document or other material. Within
five days of any such request, Executive shall certify to the IES in writing
that all such materials have been returned.

        (d)   As used in this Agreement, the term "Confidential Information"
shall mean any information or material known to or used by or for the Company or
IES (whether or not owned or developed by the IES Company and whether or not
developed by Executive) that is not generally known to persons

4

--------------------------------------------------------------------------------




in the electrical contracting business. Confidential information includes, but
is not limited to, the following: all trade secrets of the IES Companies; all
information that the IES Companies have marked as confidential or has otherwise
described to Executive (either in writing or orally) as confidential; all
nonpublic information concerning the IES Companies' products, services,
prospective products or services, research, product designs, prices, discounts,
costs, marketing plans, marketing techniques, market studies, test data,
customers, customer lists and records, suppliers and contracts; all IES
Companies business records and plans; all IES Companies personnel files; all
financial information of or concerning the IES Companies; all information
relating to operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the IES Companies; all computer hardware or software manual; all
training or instruction manuals; and all data and all computer system passwords
and user codes.

        9.     Release.    Notwithstanding anything in this Agreement to the
contrary, Executive shall not be entitled to receive any payments pursuant to
this Agreement unless Executive has executed (and not revoked) a general release
of all claims Executive may have against the Company or IES in the then current
form of such release acceptable to the Company.

        10.   Termination Payment.    In the event the Company terminates
Executive without cause or the Executive voluntarily terminates his employment
during the term of this Agreement, the Company, in its sole election, may pay
Executive twelve (12) months of his then-current base salary within thirty
(30) days of the date of such termination in return for Executive's continuing
to be bound by the terms of paragraph 4 of this Agreement for a period of twelve
(12) months from the date of termination. In the event the Company does not
exercise the option to make the above-described payment to Executive, the terms
of paragraph 4 of this Agreement shall terminate effective with the termination
of employment of Executive.

        In the event Executive is terminated by the Company for cause, no
payment shall be due and the terms of paragraph 4 of this Agreement shall
continue for a period of twelve (12) months from the date of termination.

        For purposes of this Agreement, "Cause" shall mean (i) Executive's
willful, material and irreparable breach of his terms of employment as provided
herein (which remains uncured ten (10) business days after delivery of written
notice specifically identifies such breach); (ii) Executive's gross negligence
in the performance or intentional nonperformance (in either case continuing for
ten (10) business days after receipt of written notice of need to cure and sets
forth such duty and responsibility) of any of Executive's material duties and
responsibilities to the Company; (iii) Executive's dishonesty or fraud with
respect to the business, reputation or affairs of the Company which materially
and adversely affects the Company (monetarily or otherwise); (iv) Executive's
conviction of a felony or crime involving moral turpitude; (v) Executive's
confirmed drug or alcohol abuse that materially affects Executive's service or
results in a material violation of the Company's drug or alcohol abuse policy;
or (vi) Executive's material violation of the Company's personnel or similar
policy, such policy having been made available to Executive by the Company which
materially and adversely affects the Company and which remains uncured or
continues ten (10) business days after delivery of written notice) and such
notice specifically sets forth said violation.

        11.   Complete Agreement.    The Employment Agreement dated effective as
of December 14, 2006 is the entire Agreement. Executive has no oral
representations, understandings or agreements with the Company, IES or any of
their officers, directors or representatives covering the same subject matter as
this Agreement. This written Agreement is the final, complete and exclusive
statement and expression of the agreement between the Company, IES and Executive
and of all the terms of this Agreement, and it cannot be varied, contradicted or
supplemented by evidence of any prior or contemporaneous

5

--------------------------------------------------------------------------------




oral or written agreements. This written Agreement may not be later modified
except by a further writing signed by a duly authorized officer of the Company,
IES and Executive, and no term of this Agreement may be waived except by writing
signed by the party waiving the benefit of such term. Without limiting the
generality of the foregoing, either party's failure to insist on strict
compliance with this Agreement shall not be deemed a waiver thereof.

        12.   Notice.    Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:

To the Company:   Houston-Stafford Electrical Contractors, LP
Attn: Regional Operating Office
10203 Mula Circle
Stafford, TX 77477
with a copy to:
 
Law Department, Attn: General Counsel
Integrated Electrical Services, Inc.
1800 West Loop South, Suite 500
Houston, Texas 77027
To Executive:
 
Richard A. Nix
9507 Steepbank Passage
Missouri City, TX 77459

        Notice shall be deemed given and effective on the earlier of three
(3) days after the deposit in the U.S. mail of a writing addressed as above and
sent first class mail, certified, return receipt requested, or when actually
received. Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 12.

        13.   Severability; Headings.    If any portion of this Agreement is
held invalid or inoperative, the other portions of this Agreement shall be
deemed valid and operative and, so far as is reasonable and possible, effect
shall be given to the intent manifested by the portion held invalid or
inoperative. The paragraph headings herein are for reference purposes only and
are not intended in any way to describe, interpret, define or limit the extent
or intent of the Agreement or of any part hereof.

        14.   Governing Law.    This Agreement shall in all respects be
construed according to the laws of the State of Texas without regard to its
conflicts of law provisions.

        15.   Counterparts.    This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective for all purposes as of the Effective Date.



  EXECUTIVE



 

By:

 

/s/ Richard A. Nix


--------------------------------------------------------------------------------



  Name:   Richard A. Nix



  Title:   President



 

Houston-Stafford Electrical Contractors, LP
By its General Partner, Houston-Stafford
Management, LLC



 

By:

 

/s/ Curt L. Warnock


--------------------------------------------------------------------------------



  Name:   Curt L. Warnock



  Title:   Secretary



 

INTEGRATED ELECTRICAL SERVICES, INC.



 

By:

 

/s/ Robert B. Callahan


--------------------------------------------------------------------------------



  Name:   Robert B. Callahan



  Title:   Sr. Vice President, Human Resources

7

--------------------------------------------------------------------------------


